Citation Nr: 1146517	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  08-05 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2006 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida, that denied the benefits sought on appeal.

With respect to the Veteran's service connection claim for PTSD, the Board acknowledges that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Records in the file reflect diagnoses of a depression, social phobia, dysthymic disorder, and PTSD.  Thus, although the Veteran's psychiatric claim was originally adjudicated only with respect to PTSD, under Clemons it can be broadened to include a claim for any acquired psychiatric disorder.  As such the Veteran's claim has been recharacterized on the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if any further action on his part is required.


REMAND

The Veteran claims that he has PTSD as a result of his service in Vietnam.  His DD Form 214 shows that his military occupational specialty (MOS) was Armor Crewman.   He has alleged he had in-service stressful experiences, to include moderate combat exposure as a tank gunner.  He describes coming under enemy gunfire and driving over land mines.  The Veteran also alleges an incident where he witnessed the deaths of three tank crew members who died when their tank fell over them.  Given his MOS, the Board accepts the occurrence of this stressor.

Post-service medical records reflected diagnoses of depression, social phobia, dysthymic disorder, and PTSD.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) ; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred. 38 C.F.R. § 3.304(f) (2011).  

However, VA very recently amended its adjudication regulations governing service connection for PTSD by liberalizing in certain circumstances, the evidentiary standard for establishing the required in-service stressor. Specifically, the final rule amended 38 C.F.R. § 3.304(f), by redesignating current paragraph (f)(3) and (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist or a psychiatrist or psychologist with who VA has contracted; confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.   38 C.F.R. § 3.304(f) (2011). 

While effective on July 13, 2010, this final rule applies to an application for service connection for PTSD that was appealed to the Board before July 12, 2010 but has not been decided by the Board as of that date.  As the Veteran's claim for service connection for PTSD includes his assertion that he experienced a generalized fear while in Vietnam, an examination should be conducted that considers the new regulation.   The Board is clearly aware that an examination was conducted in August 2006 that determined that the Veteran did not meet the criteria for a diagnosis of PTSD.  However, notwithstanding the aforementioned change in the regulations, which could influence the diagnosis, the examiner failed to address the numerous VA mental health notes and reports, which were authored by a VA psychiatrist, that diagnosed him as having PTSD.  

Further, the examination report reflects that the examiner noted the Veteran's alcoholism and depression explained many of the Veteran's symptoms, as did the Veteran's history of preservice social anxiety.  The examiner did not opine on any linkage between the Veteran's diagnosed dysthymic disorder and his active service in light of the fact the Veteran's specific claimed stressors were not confirmed.  The Board finds the claims file must be returned to the examining psychologist for a nexus opinion in light of the fact the Veteran did serve in combat conditions, regardless of whether his specific stressors are confirmed.  The examiner should also address whether any preexisting social anxiety was aggravated beyond its natural progression by the Veteran's active service.

Next, in a statement received in September 2007, the reported ongoing treatment for his PTSD through the Jacksonville VA Outpatient Center (VAOC).  He expressed his belief that updated records from his treating mental health practitioner would support his claim for service connection for PTSD.  He specifically asked that the RO obtain those records.  No such efforts were taken.  Indeed, the claims file only includes treatment records from that provider dated up to May 2007.  Any additional records from that facility should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.

As concerns the hearing loss claim, the Board agrees with the Veteran's representative's appellate brief, wherein the representative asserts the audio examination/opinion is inadequate for appellate review purposes.  The examiner noted the audiometrics showed a mild bilateral severe sensorineural hearing loss but opined the available records did not allow a nexus opinion without resort to speculation.  He provided no explanation for this finding.  He also failed to take into account the Veteran's lay history of having difficulty hearing since service.  Such renders the September 2006 VA examination inadequate.  See Jones v. Shinseki, 23 Vet. App. 382, 290 (2010) (before relying on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the review of the evidence).  Further, as the Veteran's tinnitus may be secondary to his hearing loss, an opinion addressing that question is needed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA inpatient and outpatient treatment records from the Jacksonville VAOC for the period from May 2007 to the present.

2.  Next, the Veteran should be afforded a VA psychiatric examination to determine the nature and etiology of his claimed psychiatric disorder(s).  All indicated tests and studies are to be performed.  Prior to the examination, the claims file and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), and, if so, whether it is at least as likely as not that the Veteran's PTSD is the result of any in-service claimed event.

In so doing, the VA examiner should determine whether the claimed stressor is related to his fear of hostile military or terrorist activity.  Thereafter, the VA examiner should confirm whether the claimed stressor is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor.  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).  If a diagnosis of PTSD is not rendered, the examiner should reconcile his opinion with the findings of the August 2006 VA examination that determined that the Veteran did not meet the DSM IV criteria for PTSD and multiple VA mental health notes, to include those dated in March, August, and November 2005, that diagnosed PTSD.

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho- physiological state of fear, helplessness, or horror.

If the Veteran is found to have a psychiatric diagnosis other than PTSD, the examiner is requested to render an opinion as to whether it is at least as likely as not that any such diagnosed psychiatric disorder had its onset in service or is otherwise etiologically related to his active service including his in-service stressors.

The rationale for all opinions expressed should be provided in a legible report.  If the examiner is not able to provide an opinion without resorting to speculation, the VA examiner must state the reasons why such an opinion cannot be rendered.  In this regard, the VA examiner should state whether a definitive opinion cannot be provided because required information is missing or because current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  The VA examiner should be as specific as possible.

3.  After the above is complete, send the claims file, along with a copy of this remand, to the audio examiner who conducted the September 2006 VA audio examination.

The examiner is to consider the following additional factors: 1) the Veteran not only was exposed to tank noise, but also tank noise and military gun fire under combat conditions; 2) the efficacy of assessing hearing acuity via the Spoken Voice versus audiometrics; and, 3) the degree of post-service noise exposure as a postal worker.

After review and consideration of the additional factors, is there a 50-percent probability or higher that the Veteran's currently diagnosed hearing loss is causally connected to his active service, to include whether any preexisting hearing loss was aggravated beyond normal progression by active service.  Please provide a full rationale and explanation for the opinion rendered.  Should the examiner again advise that an opinion cannot be rendered, a full explanation must be given.  A conclusory statement that speculation or conjecture would be required will not be responsive to the Board's request.

Should the examiner opine that there is a 50-percent probability that the Veteran's currently diagnosed hearing loss is causally connected to his active service, does that change the examiner's opinion on the probable nexus of the Veteran's tinnitus?  The examiner should also comment as to whether it is at least likely as not that the Veteran's tinnitus was caused or aggravated by his hearing loss.  Please provide a rationale and explanation.

Should either examiner advise that the requested opinion cannot be rendered without an examination, the AMC/RO will arrange the examination.

4.  Thereafter, the agency of original jurisdiction should re-adjudicate the claims.  If the decision on either claim remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include the applicable law and regulations considered pertinent to the issues on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that, if an examination is deemed necessary, failure to report for any scheduled examination may result in the denial of his claim.  See 38 C.F.R. § 3.655(b).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


